Opinion by
Judge Lewis:
The land sold upon petition of Williams, guardian of appellant, appears to have brought the full amount for which it was appraised, and as much as it was probably worth at the time. Though the proceedings were not in strict conformity with the law as it then existed, they appear to have been fairly conducted, and the sale was necessary for the support and education of the appellant. The portion of the proceeds to which appellant was entitled was fully accounted for by Williams as guardian, and the balance left in his hands after deducting the reasonable credits claimed by him was paid over to his successor, Sanford. The entire fund appears to have been1 faithfully and economically used for the support and education of appellant while under age, and the balance paid over to and received by him after he became of full age.
Under'the circumstances he should not be permitted to deprive innocent purchasers of the land, without at least repaying the amount so applied for his benefit while an infant and received by him upon his final settlement with his guardian. As he made no offer to do so there is no error in this judgment of the court below and it must be affirmed.